DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on March 4, 2021.  These drawings are acceptable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher M. Tobin on April 28, 2021.
The application has been amended as follows: 
In paragraph [0156], line 1, please change “(10)” to – (9) --.
In paragraph [0156], line 5, please change “(11)” to – (10) --.
In paragraph [0157], line 1, please change “(11)” to – (10) --.
In paragraph [0157], line 2, please change “(9)” to – (10) --.
In paragraph [0158], line 1, please change “(12)” to – (11) --.
In paragraph [0158], line 2, please change the text “any one of (1) to (11)” to – 
any one of (1) to (10) --.
	In paragraph [0159], line 1, please change “(13)” to – (12) --.
	In paragraph [0159], line 2, please change “(12)” to – (11) --.

	In paragraph [0160], line 2, please change “(13)” to – (12) --.
	In paragraph [0161], line 1, please change “(15)” to – (14) --.
	In paragraph [0161], line 2, please change the text “according to (13) or (14)” to – according to (12) or (13) --.
	In paragraph [0162], line 1, please change “(16)” to – (15) --.
	In paragraph [0162], line 2, please change “(15)” to – (14) --.
	In paragraph [0163], line 1, please change “(17)” to – (16) --.
	In paragraph [0164], line 1, please change “(18)” to – (17) --.
	In paragraph [0164], line 2, please change “(17)” to – (16) --.
	In paragraph [0165], line 1, please change “(19)” to – (18) --.
	In paragraph [0166], line 1, please change “(20)” to – (19) --.
	In paragraph [0166], line 2, please change “(19)” to – (18) --.
The following is an examiner’s statement of reasons for allowance:
Claims 2-9 are allowed because none of the prior art of record discloses or 
suggests a voltage measurement circuitry electrically connected to a first end of a measurement coil and configured to measure a voltage, the measurement coil being configured to be disposed near a power receiving coil of a power receiving device, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 6-7, filed March 4, 2021, with respect to the objections to the specification and drawings have been fully considered and are persuasive.  The objections have been withdrawn. 
The cancellation of claim 1 and new claims 2-9 overcome the double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HAL KAPLAN/Primary Examiner, Art Unit 2836